DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 5 November 2021. These amended Claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 - 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“machining means” of Claims 20, 21, 26, 28 is interpreted to mean a grinding unit, grinding belt, defined cutting edges, or undefined cutting edges. 
“machine unit” of Claims 25, 26, 29, and 30 is interpreted as supporting structure for the machining means

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Denend (US 2007/0095231).
Regarding Claim 17, Van Denend discloses a method for balancing a workpiece (10), comprising rotating the workpiece about an axis of rotation (about axis defined by 14) (Figure 1); measuring the forces and/or torques and/or oscillations that result during the rotation of the workpiece from an unbalance of the workpiece (via 22) [0038]; and removing material of the workpiece ( via 24) so as to reduce the unbalance, wherein the material is removed from the rotating workpiece during said measuring [0039, 0045].
Regarding Claim 23, Van Denend discloses the workpiece comprises at least one balancing body (e.g. engraveable plates, sleeves, a coating) [0040, 0043], wherein the material of said balancing body is removed to reduce the imbalance [0039, 0040, 0042], wherein a non-round outer contour of the balancing body is created (removal occurs in selected areas and not around the entire circumference, thus resulting in a non-round outer contour).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 – 23, 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahnert (DE 102012216867), in view of Van Denend (US 2007/0095231). Citations pertaining to Ahnert refer to the previously attached English Translation. 
Regarding Claim 17, Ahnert discloses a method for balancing a workpiece (1), comprising rotating the workpiece about an axis of rotation (Z) [0028, 0037]; measuring the forces and/or torques and/or oscillations that result during the rotation (imbalance is determined during rotation) [0037] of the workpiece from an unbalance of the workpiece (inherently performed to determine the magnitude and direction of the unbalance vector V) [0028, 0037]; and removing material of the workpiece (at least one of m1, m2, m3) [0016] so as to reduce the unbalance [0037].
Ahnert fails to expressly disclose the material is removed from the rotating workpiece during said measuring.
Van Denend discloses a method for balancing a workpiece (10), comprising: removing material of the workpiece (via 24) so as to reduce the unbalance, wherein the material is removed from the rotating workpiece during said measuring [0039, 0045].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ahnert so that the material is removed from the rotating workpiece during said measuring for the benefit of correction occurring at the same time unbalance is detected, as taught by Van Denend [0045], thus saving time and making the balancing process more efficient.
Regarding Claim 18, Ahnert discloses the material of the workpiece is removed by a defined cutting edge to reduce the unbalance (e.g. lathe chisel or milling cutter) [0016] or an undefined cutting edge (grinding unit) [0037].
Regarding Claim 19, Ahnert discloses the material of the workpiece is removed in a direction radially and/or parallel and/or obliquely to the axis of rotation to reduce the unbalance (at least lathe chisels are inherently used in directions radially/obliquely) 
Regarding Claim 20, Ahnert discloses during said removing of material, advancement occurs by way of a relative movement between the workpiece and a machining means (lathe chisels or milling cutter or grinding unit; this in inherently how these elements function i.e. they must advance to remove material).
	Regarding Claim 21, Ahnert discloses said relative movement takes place by way of a movement of the workpiece and/or by way of a movement of the machining means (lathe chisels or milling cutter; this in inherently how these elements function i.e. relative movement between the tool and workpiece must occur for removal to occur).
	Regarding Claim 22, Ahnert discloses during said removing of material of the workpiece to reduce the unbalance, advancement occurs cyclically (material is removed in a first cycle, S21, checked, S25, and material is removed in a second cycle. return to S21) [0042].
Regarding Claim 23, Ahnert discloses the workpiece comprises at least one balancing body (m, M in Figures 3, 4), wherein the material of said balancing body is removed to reduce the unbalance [0037], wherein a non-round outer contour of the balancing body is created (unless balancing results in 100% removal of all m, M, a non-round outer contour of the balancing body is inherently created).
	Regarding Claim 25, Ahnert discloses a device for balancing a workpiece, comprising: a clamping unit configured to clamp the workpiece (1) (inherently present as the workpiece is clamped in the spindle) [0037]; a rotary drive configured to rotate the workpiece about an axis of rotation (Z) (inherently present as the workpiece is rotated) [0037]; a one sensor configured to measure forces and/or torques and/or oscillations caused by an unbalance of the workpiece during rotation (inherently present to 
Ahnert fails to expressly disclose removal of the material occurs while the sensor is measuring.
Van Denend discloses a sensor (22) configured to measure forces caused by an imbalance of a workpiece (10) during rotation [0038], and removing material from the workpiece with the sensor is measuring, wherein removing material is based on signals of the sensor such that material is removed during rotation of the workpiece to as to reduce the imbalance [0039, 0045].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ahnert so that the material is removed from the rotating workpiece while the sensor is measuring for the benefit of correction occurring at the same time unbalance is detected, as taught by Van Denend [0045], thus saving time and making the balancing process more efficient.
	Regarding Claim 26, Ahnert discloses the machining unit comprises a machining means which interacts with the workpiece to remove the material (lathe chisels or milling cutter or grinding unit) [0016, 0037].
	Regarding Claim 27, Ahnert discloses the machining means comprises a grinding unit [0037].

	Examiner takes Official Notice it is common knowledge in the art for grinding units to include a grinding disk or grinding belt to remove material.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ahnert’s grinding unit to utilize a grinding disk or grinding belt for the benefit of using known components for removing material to balance the workpiece.
Regarding Claim 28, Ahnert discloses the machining means is of stationary or movable design (inherently how e.g. a lathe chisel works, either by the spinning workpiece being brought to a stationary chisel, or the chisel being brought to the spinning workpiece).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahnert (DE 102012216867), in view of Van Denend (US 2007/0095231), in further view of Hofmann (DE 1960506). Citations pertaining to Hofmann refer to the previously attached English Translation.
Regarding Claim 24, Ahnert discloses the workpiece comprises a plurality of separate balancing bodies (m or M) (Figures 3, 4)
Ahnert fails to expressly disclose the material thereof being removed at the same time to reduce the unbalance.

As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ahnert by having the material thereof being removed at the same time to reduce the unbalance for the benefit of balancing heavier rotating bodies with very little technical effort, as taught by Hofmann [0010]

	Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahnert (DE 102012216867), in view of Van Denend (US 2007/0095231), in further view of Trionfetti (US 5871314).
Regarding Claim 29, Ahnert fails to expressly disclose the machining unit is configured to move parallel to the axis of rotation.
Trionfetti discloses a machining unit configured to move parallel to the axis of rotation (Col 5, lines 35 – 37).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have the machining unit be configured to move parallel to the axis of rotation for the benefit of utilizing a known, obvious cutting direction, as taught by Trionfetti (Col 5, lines 35 – 37)
Regarding Claim 31, Ahnert discloses the clamping unit comprises a spindle [0037].

Trionfetti discloses a centering spindle (12, where the spindle is coaxial with the workpiece via 6 i.e. centering) for end side fastening of the workpiece (Col 4, lines 32 – 370.
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ahnert to have the spindle be a centering spindle for end-side fastening of the workpiece for the benefit of exerting a strong grip on the workpiece during milling operations, as taught by Trionfetti (Col 6, lines 32 – 36)

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahnert (DE 102012216867), in view of Van Denend (US 2007/0095231), in further view of Schmidt (DE 19645181). Citations pertaining to Schmidt refer to the previously attached English Translation.
Regarding Claim 30, Ahnert fails to expressly disclose a plurality of machining units arranged spaced apart along the axis of rotation.
Schmidt teaches a plurality of machining units (6, 7 and 9, 10) arranged spaced apart along the axis of rotation (axis of rotation of 1).
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ahnert by including a plurality of machining units arranged spaced apart along the axis of rotation for the benefit of a single machine where turning, milling and balancing can be carried out in a simple .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856